                       Case 3:19-cr-00073-VLB Document 42 Filed 04/02/20 Page 1 of 2
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                District of Connecticut
                                 __________    District of __________
                                                 )
           UNITED STATES OF AMERICA              ) $0(1'('JUDGMENT IN A
                        v.                       ) CRIMINAL CASE
                                                 ) (For Revocation of Probation or Supervised Release)
                  Anton Jepsen                   )
                                                 )
                                                 ) Case No.&5
                                                 ) USM No.
                                                 )                         Charles Willson
                                                                                            Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                        Charge No. 1               of the term of supervision.
G was found in violation of condition(s) count(s)                              after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                           Violation Ended
Mandatory No. 2               Defendant shall not unlawfully possess a controlled subsrance                06/28/2019




       The defendant is sentenced as provided in pages 2 through        2      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                           and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 7215                                             04/01/2020
                                                                                       Date of Imposition of Judgment
Defendant’s Year of Birth:          1964
                                                                                                  /S/ Vanessa L. Bryant
City and State of Defendant’s Residence:                                                      Signature of Judge

                                                                             Hon. Vanessa L. Bryant, U.S. District Judge
                                                                                            Name and Title of Judge



                                                                                                        Date
                       Case 3:19-cr-00073-VLB Document 42 Filed 04/02/20 Page 2 of 2
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                   Judgment — Page   2       of   2
DEFENDANT: Anton Jepsen
CASE NUMBER:


                                                             IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
Time served with no term of supervised release to follow.




     G The court makes the following recommendations to the Bureau of Prisons:




     G The defendant is remanded to the custody of the United States Marshal.

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                  G a.m.         G p.m.       on                                         .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                            .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                         to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNITED STATES MARSHAL
